By the Court.—Cardozo, J.
The plaintiff claimed to recover the value of a gold watch, and about §50 cash, which *202had been stolen from him at night, during his stay at the defendant’s premises, in this city. The defendant denies any liability. He claims that he is not an innkeeper, and that his house is not an inn. I think that is an error. He is the proprietor of the premises Hos. 64, 66, and 68 Chatham street, which he designates “ Sweeney’s Hotel,” and its only variation from ordinary hotels is, that on part of the. same premises he keéps a refectory, at which his guests take their meals, if they please, paying for them then and there. His house is open to all persons, and he receives them without any express agreement. Travelers go to his premises, and find the ordinary appearances and arrangements of a hotel; they register their names on a book of arrivals, as in hotels generally, and are assigned rooms, which they occupy, with their baggage, as long as they choose to remain. Although no written opinion was prepared, the point has been distinctly ruled, in the general term of this court, that, under such circumstances, the defendant is an innkeeper, and his premises an inn (Barnard v. French Gen. T. Com. Pleas, June, 1864). It - may very well be that\ the defendant occupies a twofold character, namely, that of a mere restaurant keeper, so far as relates to persons resorting to his refectory only, for the purpose of taking their meals, while he is an innkeeper, with all the responsibilities attaching to such as respects travelers, who, like the plaintiff, are received by the defendant and accommodated as guests with lodging, in that portion of the building arranged as lodging places, for an uncer-, tain period, und under no express engagement/(see Carpenter v. Taylor, 1 Hilt. 193; Willard v. Reinhardt, 2 E. D. Smith, 148; Wintermute v. Clarke, 5 Sand. 243). But at present, it is enough to say, that on the point involved in this case, the liability of the defendant as an innkeeper must be considered as settled by the general term decision in Bcvrnard v. French (supra).
The loss of the plaintiff’s property occurred by theft, committed at night, in the sleeping room which had been assigned to him; and the defendant, upon the theory of his being an innkeeper, insists that he is released from responsibility, because he had complied with the act of 1855, by providing a safe' and *203posting notice, as required by that statute. The property lost was the plaintiff’s watch, and a small sum—about $50—of money. The questions arising on this branch of the case were fully considered in Gile v. Libby (36 Barb. 70), and a just and reasonable view of the law was there taken, which, I think, upon the finding of the jury, disposes of this case against the defense set up. The judge before whom this case was tried, ruled correctly on the motion to dismiss the complaint, and in his refusals to charge as requested by the defendant’s counsel, and submitted the case to the jury with proper instructions, under which they have found a verdict for the plaintiff which cannot be disturbed (see, also, Stanton v. Island, 4 E. D. Smith, 88).
The judgment should be affirmed, with costs.